Case 1:16-cr-00026-MAC-ZJH
         Case 2:18-cr-00292-DWA
                             Document
                                 Document
                                      378 180-9
                                          Filed 02/21/18
                                                 Filed 01/22/20
                                                          Page 1Page
                                                                of 2 PageID
                                                                      1 of 2 #: 3386




   UNITED STATES DISTRICT COURT                               EASTERN DISTRICT OF TEXAS


  UNITED STATES OF AMERICA                        §
                                                  §
  versus                                          §           CASE NO. 1:16-CR-26
                                                  §
  CHRISTOPHER EMORY CRAMER (1)                    §
  RICKY ALLEN FACKRELL (2)                        §

                                                ORDER

           The Government’s Agreed Motion for Proposed Experts, Including Rule 12.2 Experts,

  Notice, Discovery, and Procedures (Doc. No. 369) is GRANTED.                    Accordingly, the

  Government’s Motion for Proposed Rule 12.2 Notice, Discovery, and Procedures (Doc. No. 354)

  is DENIED AS MOOT.

           It is ORDERED that Defendants must provide all information required under Rule 16,

  including the identity of expert witnesses, a summary of their qualifications, and any reports of

  physical, scientific, or mental examinations, or experiments, made by experts in connection with

  this case that the parties intend to introduce as evidence, including a written summary of any

  testimony of said expert witnesses by Friday, March 9, 2018, for witnesses to be called during

  the guilt/innocence phase of the trial, and by Friday, March 23, 2018, for witnesses to be called

  during the punishment hearing of the trial.

           It is FURTHER ORDERED that Defendants provide meaningful notice of intent to

  introduce mental condition expert evidence to the prosecution trial team which shall include the

  names of each expert, types of experts, and the specific tests administered in their examination of

  Defendants by Friday, March 9, 2018.
Case 1:16-cr-00026-MAC-ZJH
         Case 2:18-cr-00292-DWA
                             Document
                                 Document
                                      378 180-9
                                          Filed 02/21/18
                                                 Filed 01/22/20
                                                          Page 2Page
                                                                of 2 PageID
                                                                      2 of 2 #: 3387



         It is FURTHER ORDERED that Defendants provide disclosures directly to mental health

  experts designated by the Government of any of their experts’ results and reports, including raw

  data, notes, and any documents and records relied upon by their mental health experts by Friday,

  March 23, 2018.

         It is FURTHER ORDERED that the Government’s mental health experts will be directed

  to have no contact with the Government’s prosecution team concerning the results of government

  testing, or the expert’s evaluation of any disclosures made to him/her by Defendants.

         It is FURTHER ORDERED that Defendants are to submit to examinations with mental

  health experts designated by the Government, if the Government requests such examinations, by

  Monday,. May 14, 2018.
        SIGNED at Beaumont, Texas, this 7th day of September, 2004.
         SIGNED at Beaumont, Texas, this 21st day of February, 2018.




                                           ________________________________________
                                                       MARCIA A. CRONE
                                                UNITED STATES DISTRICT JUDGE




                                                 2
